NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-13, 15-18 and 20 are allowed.
Claims 2, 14 and 19 are cancelled.

Allowable Subject Matter
Claims 1, 3-13, 15-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, a wall-sealing system/method, the space including a gap between the permanent structure and the modular wall, the first attachment member configured to attach the sealing material to the modular wall, and the sealing material configured to form a seal around the space.  Much of the most relevant cited prior art is drawn to corner beads, which are not wall-sealing systems and the beads are not configured to form a seal around the space (i.e., capable of forming a seal along the entire gap).  Moreover, Robertson fails to disclose a gap.  As discussed the interview, US 2003/0131546 discloses a gap.  However, dimples 24 (which would be the first attachment member) are merely spacers, and do not serve to attach the sealing material to the wall.  Finally, ‘546 does not appear to be drawn to a sealing system capable of sealing the space as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635